                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRAD BAYMON,                                          Case No. 21-cv-01691-JD
                                                         Plaintiff,
                                   8
                                                                                               ORDER RE DISMISSAL
                                                  v.
                                   9

                                  10     SUPERIOR COURT OF CALIFORNIA,
                                         COUNTY OF SONOMA,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a pretrial detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   The amended complaint was dismissed with leave to amend and plaintiff has filed a second

                                  15   amended complaint.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12          LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13          Plaintiff is in custody pending trial and seeks to be released. Under principles of comity

                                  14   and federalism, a federal court should not interfere with ongoing state criminal proceedings by

                                  15   granting injunctive or declaratory relief absent extraordinary circumstances. See Younger v.

                                  16   Harris, 401 U.S. 37, 43-54 (1971). Federal courts should not enjoin pending state criminal

                                  17   prosecutions absent a showing of the state’s bad faith or harassment, or a showing that the statute

                                  18   challenged is “flagrantly and patently violative of express constitutional prohibitions.” Younger,

                                  19   401 U.S. at 46, 53-54 (cost, anxiety and inconvenience of criminal defense not kind of special

                                  20   circumstances or irreparable harm that would justify federal court intervention; statute must be

                                  21   unconstitutional in every “clause, sentence and paragraph, and in whatever manner” it is applied).

                                  22          In the original complaint, plaintiff alleged that he was being illegally held in custody

                                  23   pending trial and the Superior Court of Sonoma County and the Sonoma County District

                                  24   Attorney’s Office were violating the Constitution. The original complaint was dismissed with

                                  25   leave to amend for plaintiff to demonstrate extraordinary circumstances to warrant federal court

                                  26   intervention pursuant to Younger. Plaintiff filed an amended complaint but failed to demonstrate

                                  27   extraordinary circumstances to warrant federal court intervention. The claim was dismissed, and

                                  28   plaintiff was informed that if he was convicted, he could seek federal habeas relief once he
                                                                                         2
                                   1   exhausted his claims.

                                   2          In the amended complaint, plaintiff also raised a new claim that he was being denied

                                   3   access to the courts. The new access to the courts claim was dismissed with leave to amend after

                                   4   the Court identified the deficiencies with his allegations. In this second amended complaint,

                                   5   plaintiff has not discussed the access to the courts claim, but instead again seeks monetary and

                                   6   injunctive relief regarding his pretrial detention. Plaintiff has again failed to demonstrate

                                   7   extraordinary circumstances to warrant intervention. Because further amendment would be futile,

                                   8   this case is dismissed without leave to amend.

                                   9                                             CONCLUSION

                                  10          1. This action is DISMISSED with prejudice.

                                  11          2. The clerk is requested to CLOSE this case.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: July 8, 2021

                                  14

                                  15
                                                                                                     JAMES DONATO
                                  16                                                                 United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
